Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on [12/31/20, 3/26/20, 12/11/19] was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jorge I Negron-Garcia on 2/16/21. 
The claims have been amended as follows:

1.	(Currently Amended) An apparatus 
a first transceiver configured to support a first radio access technology (RAT);
a second transceiver configured to support a second RAT; 

access a base station using the first RAT, 
provide a service network to at least one client device using the second RAT, 
identify a request for a low-latency service based on at least one of:
information included in a message received from the at least one client device,
a quality of service (QoS) flow identity (QFI) of a traffic for the at least one client device, or
a result of analysis of the traffic for the at least one client device, and
transmit, to the at least one client device, at least one signal to restrict the at least one client device from entering a power saving mode 

2.	(Original) The apparatus of claim 1, wherein the at least one processor is further configured to transmit a beacon signal at intervals of time shorter than a waiting time of the at least one client device for entering the power saving mode.

3.	(Original) The apparatus of claim 1, 
wherein the at least one processor is further configured to transmit a data packet periodically to the at least one client device, and
wherein the data packet comprises null data, dummy data, or data of a predetermined value.



5.-7.	(Cancelled) 

8.	(Original) The apparatus of claim 1, wherein the at least one processor is further configured to decrease a maximum length of an aggregated packet in association with a packet aggregation function set for the at least one client device remaining after excluding the at least one client device from among client devices accessing the service network.

9.	(Original) The apparatus of claim 8, wherein the at least one processor is further configured to transmit a control message including an indication associated with decreasing the maximum length of the aggregated packet or a decreased maximum length value.

10.	(Original) The apparatus of claim 1, wherein the at least one processor is further configured to transmit a control message for decreasing a connection interval of periodic connection events of the at least one client device in the service network.

11.	(Original) The apparatus of claim 1, wherein the at least one processor is further configured to transmit a control message for controlling the at least one client device to perform wake-up in all periodic connection events of the at least one client device in the service network.



13.	(Original) The apparatus of claim 1, wherein, if the traffic of the at least one client device is transferred via a broadband service provided in the first RAT, the at least one processor is further configured to increase a bandwidth of the client device using channel bonding.

14.	(Original) The apparatus of claim 1, wherein, if the traffic of the at least one client device is transferred via a broadband service provided in the first RAT, the at least one processor is further configured to increase a maximum length of an aggregated packet associated with a packet aggregation function set for the at least one client device.

15.	(Currently Amended) A method performed by an apparatus 

accessing a base station using a first radio access technology (RAT);
providing a service network to at least one client device using a second RAT;
identifying a request for a low-latency service based on at least one of:
information included in a message received from the at least one client device,
a quality of service (QoS) flow identity (QFI) of a traffic for the at least one client device, or
a result of analysis of the traffic for the at least one client device; and
transmitting, to the at least one client device, at least one signal 

16.	(Original) The method of claim 15, wherein the transmitting of the at least one signal comprises: 
transmitting a beacon signal at intervals of time shorter than a waiting time of the at least one client device for entering the power saving mode.

17.	(Original) The method of claim 15, 
wherein the transmitting the at least one signal comprises periodically transmitting a data packet to the at least one client device, and
wherein the data packet comprises null data, dummy data, or data of a predetermined value.

18.	(Original) The method of claim 15, wherein the transmitting of the at least one signal comprises: 
transmitting a message indicating maintaining of an active mode to the at least one client device.

19.-20.	(Cancelled) 


Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Regarding independent claims 1, 15, the prior art of record, specifically (US 20200100179 A1) An apparatus for providing a service network in a wireless communication system, the apparatus comprising: a first transceiver configured to support a first radio access technology (RAT); a second transceiver configured to support a second RAT; at least one processor configured to: access a base station using the first RAT, provide a service network to at least one client device using the second RAT; (paragraphs 79-81);
However, none of the prior art cited alone or in combination provides the motivation to teach identify a request for a low-latency service based on at least one of:
information included in a message received from the at least one client device,
a quality of service (QoS) flow identity (QFI) of a traffic for the at least one client device, or
a result of analysis of the traffic for the at least one client device, and
transmit, to the at least one client device, at least one signal to restrict the at least one client device from entering a power saving mode. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-4, 8-18 are patentable.    
Conclusion
	The prior art made of record and not relied upon is considered relevant to applicant's specification: Garro, E., et al. "5G mixed mode: NR multicast-broadcast services." IEEE Transactions on broadcasting 66.2 (2020): 390-403. This work presents a potential solution for enabling the use of multicast in the 5G New Radio Release 17, called 5G NR Mixed Mode. The proposed multicast/broadcast mode follows ne of the two approaches envisaged in 3GPP, which enables a dynamic and seamless switching between unicast and multicast, both in the downlink and the uplink. This paper also provides a performance evaluation of several IMT-2020 KPIs, including available data rate and spectral efficiency, user and control plane latencies, energy efficiency, and mobility, highlighting the potential advantages of this solution over unicast in relevant scenarios. Finally, other multipoint-based KPIs such as coverage or packet loss rate are also evaluated by means of system level simulations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARAD RAMPURIA/
Primary Examiner
Art Unit 2413